                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

MARCUS DEANGELO LEE,
A/K/A MARCUS DEANGELO JONES,

               Petitioner,

               v.                                      CASE NO. 19-3029-JWL

NICOLE ENGLISH,
Warden, USP-Leavenworth,

               Respondent.

                                MEMORANDUM AND ORDER

       This matter is a petition for writ of habeas corpus filed under 28 U.S.C. § 2241. At the

time of filing, Petitioner was in federal custody at USP-Leavenworth (“USPL”). Petitioner

proceeds pro se and in forma pauperis. Petitioner alleges that the Bureau of Prisons (“BOP”)

denied him a “pre-parole/pre-release like setting” or a quantum change in custody in violation of

federal law and due process, in retaliation, and based on false and inaccurate information in his

Inmate Central File. (Doc. 10, at 5.) The Court denies the Petition and dismisses Petitioner’s

retaliation claim and any claim he asserts regarding his security classification.

I. Factual Background

       Petitioner was sentenced in the Western District of Missouri on July 25, 2000, and

November 2, 2000, and is serving an aggregated sentence of 327 months of incarceration,

followed by five years of supervised release for Distribution and Possession with Intent to

Distribute Cocaine Base, in violation of 21 U.S.C. § 841(a)(l), Conspiracy to Distribute and

Possession with Intent to Distribute Cocaine Base, in violation of 21 U.S.C. § 846, Felon in

Possession of a Firearm, in violation of 18 U.S.C. §§ 922(g)(l) & 924(e), and False Statements in

Acquisition of a Firearm, in violation of 18 U.S.C. §§ 922(a)(6) & 924(a)(l)(B). (Doc. 11–1, at


                                                 1
2, 13–14.) Petitioner’s projected release date is January 17, 2024, via Good Conduct Time

release. Id. at 2, 12.

         The BOP utilizes an inmate’s Presentence Investigation Report (“PSR”) to review

information related to the offender and to assist with various programming needs. Id. at 2. The

inmate’s PSR is maintained in the Inmate Central File. Id. While the PSR is maintained in the

BOP’s files, the BOP does not have the ability or discretion to change or alter the information

contained within the PSR. Id. at 2–3. The BOP does not always rely solely on the information

contained within the PSR and will frequently evaluate other information related to issues

presented in the PSR, including reviewing information presented by the inmate himself. Id. at 3.

As part of reviewing programming needs of an inmate, unit team members will evaluate Offense

Conduct and Criminal History identified in the PSR or other documentation. Id.

         Initial designations for federal inmates are usually conducted by staff at the Designation

and Sentence Computation Center (“DSCC”), who enter information about the inmate from the

Sentencing Court, U.S. Marshals Service, U.S. Attorneys Office or other prosecuting authority

and the U.S. Probation Office, into a computer database called SENTRY, to calculate a point

score for the inmate which is then matched with a commensurate security-level institution—

Minimum, Low, Medium, High, and Administrative, for male inmates. Id. at 4; see also BOP

Program Statement 5100.08, Inmate Security Designation and Custody Classification (2006)

(“P.S. 5100.08”), Ch.1, at 2.1

         As part of the base-point scoring system upon which an inmate’s custody classification

recommendation is based, staff evaluate, among other factors, the severity of the current offense.

(Doc. 11–1, at 6.); P.S. 5100.08, Ch. 4, at 7–8, Ch. 6, at 2–5. In order to determine the severity



1
    BOP Program Statements may be accessed at the BOP public website located at www.bop.gov.

                                                      2
of the current offense, staff at the DSCC for the initial classification or Unit Team for

classification updates, review documents associated with the inmate’s conviction, including the

Statement of Reasons (“SOR”) and the PSR, and Staff enter the appropriate number of points

that reflect the “most severe documented instant offense behavior” regardless of the conviction

offense. Id. at 7; P.S. 5100.08, Ch. 2, at 2, Ch. 4, at 7–8, Ch. 6 at 2–5. Severity is determined by

using the Offense Severity Scale and reviewing the SOR to ensure the information provided is

appropriately used in classifying the inmate. Pursuant to the Offense Severity Scale, a score of

Greatest Severity (7 points) should be assigned when the inmate’s offense behavior includes,

among other offenses, “brandishing or threatening use of a weapon.” Id. at 8; P.S. 5100.08,

Appendix A, at 1.

        Criminal History Points, normally calculated by the U.S. Probation Office, reflect an

assignment of a numerical value based on the inmate’s entire criminal record of convictions.

P.S. 5100.08, Ch. 2, at 1. They are used to calculate a Criminal History Score, which is one of

the factors used to calculate the inmate’s security point total. Id. at Ch. 2, at 1, Ch. 4, at 8.

        The inmate’s “History of Violence” is also used to assess points “that reflect any history

of violence, considering only those acts for which there are documented findings of guilt . . .

[and] includes the individual’s entire background of criminal violence, excluding the current

term of confinement.” Id. at Ch. 4, at 9 (noting that institution disciplinary hearings finding a

prohibited act was committed during the current term of confinement will be scored as a history

item). The History of Violence points reflect a combination of both the seriousness and recency

of prior violent incidents. Id. (i.e., Serious > 15 years). “Documented information from a

juvenile, Youth Corrections Act (YCA) or District of Columbia Youth Rehabilitation Act

(DCYRA) adjudication can be used unless the record has been expunged or vacated.” Id. Points



                                                   3
are also assessed for “History of Escape or Attempts,” again using a combination of both the

seriousness and recency of the incident. Id. at Ch. 4, at 10.

         An inmate’s security point score is not the only factor used, and the application of a

Public Safety Factor (“PSF”) or a Management Variable (“MGTV”) could affect placement.2

(Doc. 11–1, at 4–5); P.S. 5100.08, Ch. 1, at 2. There are nine PSFs, which BOP staff apply to

inmates who are not appropriate for placement at an institution which would permit inmate

access to the community, i.e., Minimum security. Id. at Ch. 2, at 4. One of the PSFs is applied

for receiving a Greatest Severity Offense classification (noted as Category C) for the inmate’s

current offense, which dictates the inmate be housed in at least a LOW security-level institution

unless the PSF is waived. Id. at 5; P.S. 5100.08, at Ch. 2, at 4, Ch. 5, at 7. The application of a

PSF overrides security point scores to ensure the appropriate security level is assigned to an

inmate, based on his demonstrated current or prior behavior. Id.; P.S. 5100.08, Ch. 2, at 4. An

MGTV, however, may be applied based on the professional judgment of BOP staff to ensure the

inmate’s placement in the most appropriate level institution. Id.; P.S. 5100.08, Ch. 2, at 3; Ch. 5,

at 1 (MGTV’s require review and approval by the DSCC Administrator).

         Transfers, also known as redesignations, are “considered in much the same manner using

many of the same factors used at the time of initial designation. In addition, the inmate’s

institutional adjustment and program performance are also carefully reviewed when

redesignation is considered.” P.S. 5100.08, Ch. 1, at 3.




2
  “A Public Safety Factor (PSF) is relevant factual information regarding the inmate’s current offense, sentence,
criminal history or institutional behavior that requires additional security measures be employed to ensure the safety
and protection of the public.” P.S. 5100.08, Ch. 5 at 7. “A Management Variable is required when placement has
been made and/or maintained at an institution level inconsistent with the inmate’s scored security level.” Id. at
Ch. 5 at 1.


                                                          4
       Petitioner has two PSRs. The first PSR, with a Final Report date of July 6, 2000, related

to his sentence for multiple counts of Distribution & Possession with Intent to Distribute Cocaine

Base, pursuant to 21 U.S.C. § 841(a)(1) (“PSR 1”). The second PSR, with a Final Report date of

October 6, 2000, related to his sentence for Felon in Possession of a Firearm pursuant to 18

U.S.C. §§ 922(g)(1) and 924(e), and his sentence for False Statements in Acquisition of a

Firearm pursuant to §§ 18 U.S.C. 922(a)(6) and 924(a)(1)(B) (“PSR 2”). (Doc. 11–1, at 3.)

       The BOP maintains that Petitioner’s PSR 2 contains information pertaining to his

criminal charges and convictions, and indicates that Petitioner returned shots from a vehicle he

was driving, inadvertently shot his own vehicle, and displayed a receipt for a gun he had

obtained from the Callaway Pawn and Gun Shop. Id. at 9. The BOP also maintains that PSR 2

includes an Addendum to the Presentence Report with the Defendant’s objections also dated

October 6, 2000, and a Sentencing Addendum to the Presentence Report dated November 2,

2000, in which defendant’s objections were overruled. Id. The BOP further alleges that the SOR

indicates that the Court adopted the factual findings and Guideline application in PSR 2, and no

other documentation was provided to the BOP indicating that Petitioner’s sentencing court made

any other determinations on any objections proffered by Petitioner. Id. at 9–10. Based on these

documents, the BOP scored Petitioner’s current offense as Greatest Severity, finding that the

offense conduct clearly describes behavior that meets the Weapons category (“brandishing or

threatening use of a weapon”) under the Greatest Severity category of the Offense Severity Scale

as outlined in Appendix A of P.S. 5100.08. Id. at 10; P.S. 5100.08, at Appendix A, at 1.

        PSR 2 also contains the Defendant’s criminal history including a Juvenile Adjudication

for Aggravated Robbery. Id. As described in PSR 2, Petitioner was involved with two (2)

robberies at gunpoint, and identical information is contained in PSR 1. Id. Despite non-specific



                                                5
objections to criminal history in PSR 1 and PSR 2, the district court judge made no changes to

Petitioner’s juvenile adjudication for Aggravated Robbery as included in both PSRs. Id. Per

P.S. 5100.08, documented information from juvenile or YCA adjudications can be used to assess

the Severity of an inmate’s History of Violence unless the record has been expunged or vacated.

Id.; P.S. 5100.08, Ch. 4, at 9. Ch. 6, at 7. The BOP found that Petitioner’s juvenile adjudication

for Aggravated Robbery meets the definition of conduct described as a Serious History of

Violence. Id.

       At the time of filing, Petitioner’s current Custody Classification Form reflected a score of

Greatest Severity based on his instant offense behavior as reflected in PSR 2 and following a

review of his SOR, and did not reflect an MGTV. Id. at 9, 54. It also reflected a score of >15

Years Serious for Petitioner’s History and Severity of Violence, based on his Criminal History

found in his PSR 1 and PSR 2. Id. at 9. The BOP determined Petitioner was properly housed at

USPL, finding that his total point allotment, including the seven points allotted for being scored

at Greatest Severity for his current offense, equals eighteen (18) points, which scores him as a

MEDIUM security level inmate with IN custody. Id. Due to his classification as Greatest

Severity for his current offense, a PSF was automatically applied, pursuant to Bureau policy. Id.

at 10, 54; P.S. 5100.08, Ch. 5, at 7. Petitioner did not have an MGTV at that time. Id. at 54.

       However, after he filed his Petition, and as of May 30, 2019, Petitioner’s classification

remained at 18 points, which are Medium Level points, but he now has a MGTV for Lesser

Security placing him at a Low Security Level. (Doc. 19–1, at 5.); see Doc. 24–1, at 5 (May 17,

2019 Request for Transfer applying Lesser Security MGTV and correcting discrepancies in BP-

337/BP-338). Petitioner was transferred to Forrest City-FCI-Low around the beginning of July




                                                6
2019.3 Respondent alleges that Petitioner’s transfer was completed in accordance with the

provisions of P.S. 5100.08. (Doc. 16–1, at 2.)

II. Motion for Stay Pending Transfer to Another Jurisdiction and on Notice Request to
Transfer 28 U.S.C. § 2241 Petition (Doc. 14)

        Petitioner asks the Court to stay this case due to his transfer to another prison,4 and to

transfer his § 2241 Petition to another court within the jurisdiction of his new facility. On July 8,

2019, Petitioner filed a Notice of Address Change (Doc. 21) informing the Court that he is now

incarcerated at FCI Forrest City-Low in Forrest City, Arkansas.

        The Court has examined the record but finds no basis to grant Petitioner’s request to

transfer this case.      The Court noted in its previous Order (Doc. 15) that a transfer and

accompanying custodial change does not defeat initial jurisdiction. See Pinson v. Berkebile, 604

F. App’x 649, 652–52 (10th Cir. 2015); Griffin v. Ebbert, 751 F.3d 288, 290–91 (10th Cir. 2014)

(“Jurisdiction attached on that initial filing for habeas corpus relief, and it was not destroyed by

the transfer of petitioner and accompanying custodial change”) (citations omitted); Santillanes v.

U.S. Parole Comm’n, 754 F.2d 887, 888 (10th Cir. 1985) (citations omitted) (“It is well

established that jurisdiction attaches on the initial filing for habeas corpus relief, and it is not

destroyed by a transfer of the petitioner and the accompanying custodial change.”).

        Petitioner’s transfer does not divest this court of jurisdiction over his petition, and the

transfer he seeks is unnecessary. This matter is fully briefed, and the Court finds that a hearing is

unnecessary for the Court to rule on the merits. Petitioner acknowledges that a transfer is

unnecessary as long as the Court is able to order his new custodian to comply with the Court’s

3
  Respondent alleges that the transfer recommendation was done by Petitioner’s Unit Team at Petitioner’s request,
but Petitioner disputes that he requested a transfer. (Doc. 16–1, at 2.)
4
  Petitioner filed a subsequent motion to stay his proceedings (Doc. 17) and the Court entered an Order on June 19,
2019 (Doc. 18) denying the request for a stay, noting that Petitioner may move for an extension of time if he is
unable to file his reply by the Court’s July 1, 2019 deadline. Although Petitioner was able to file his reply by the
deadline, the Court granted him an extension of time to file an amended reply. (Doc. 23.)

                                                         7
orders. (Doc. 19, at 7.) The U.S. Attorney, on behalf of the BOP, and the current Respondent

would be responsible for implementing the directives of the Court. See Atkins v. Garcia, 816 F.

Supp. 2d 1108, 1117 (D. Colo. 2011) (finding that jurisdiction attached at the initial filing and

was not destroyed by a transfer and stating that “[s]ince Respondent has not sought substitution

of party, the U.S. Attorney, on behalf of the BOP, and the currently named Respondent in this

action, who agreed to the transfer of Applicant . . . are responsible for implementing the

directives in this Order.”). However, because the Court is denying relief on the Petition, such a

concern is moot. Accordingly, the motion for stay and transfer is denied.

III. Motion for Evidentiary Hearing and Request for Production of Documents (Doc. 13)

         Petitioner seeks an evidentiary hearing to receive testimony from BOP staff regarding the

process of considering the statutory factors under 18 U.S.C. §§ 3624(c) and 3621(b), including

how information is processed when corrected information is submitted to be placed in files, and

testimony regarding how placement considerations are made. Petitioner also seeks to receive

documents from State and Federal Courts which are contained in his Central File.5

         The Court finds that an evidentiary hearing is not necessary in light of the Court’s

rulings. The information Petitioner seeks through testimony is addressed in the BOP’s Program

Statements that are discussed in this Memorandum and Order. “District courts are not required

to hold evidentiary hearings in collateral attacks without a firm idea of what the testimony will

encompass and how it will support a movant’s claim.” Pittman v. Fox, 766 F. App’x 705, 723

(10th Cir. 2019) (quoting United States v. Cervini, 379 F.3d 987, 994 (10th Cir. 2004)). The

Court finds there is nothing in the record indicating Petitioner is entitled to relief. See Stouffer v.


5
  The Court notes that it appears as though the documents Petitioner is referring to are attached to his Petition (see
Doc. 1–1, at 36-74) and his real concern is whether or not they are still contained in his Central File.
P.S. 5800.17(11)(b) sets forth the procedure for an inmate to request and review Central File materials, and
subsection (11)(e) sets forth documents that are excluded from review.

                                                          8
Workman, 348 F. App’x 401, 405 (10th Cir. 2009) (unpublished) (citing United States v. Lopez,

100 F.3d 113, 119 (10th Cir.1996) (“In response to a [28 U.S.C.] § 2255 motion, the district

court must hold an evidentiary hearing on the prisoner’s claims unless the motion and files and

records in the case conclusively show that the prisoner is entitled to no relief.”) (quotations

omitted); Wilson v. Okla., 335 F. App’x. 783, 784 (10th Cir. 2009) (unpublished) (applying this

principle to a § 2241 petition)).

        The Court likewise finds that discovery is unnecessary. “A habeas petitioner, unlike the

usual civil litigant in federal court, is not entitled to discovery as a matter of ordinary course.”

Curtis v. Chester, 626 F.3d 540, 549 (10th Cir. 2010) (quoting Bracy v. Gramley, 520 U.S. 899,

904 (1997)). The Court, in its discretion, may apply Rule 6 of the Rules Governing Habeas

Corpus Cases, foll. 28 U.S.C. § 2254, to habeas petitions filed under § 2241. See Rule 1(b),

Rules Governing Habeas Corpus Cases. The Court may permit discovery under Habeas Rule 6 if

the Petitioner provides “reasons” for the request and the Court finds “good cause” to allow

discovery. Id. at Rules 6(a) and 6(b); Smith v. Gibson, 197 F.3d 454, 459 (10th Cir. 1999)

(petitioner entitled to discovery “if, and to the extent that, the [district court] judge in the exercise

of his discretion and for good cause shown grants leave to do so, but not otherwise.”). Petitioner

has not shown good cause for discovery. He has not “set forth good reason to believe he may be

able to demonstrate he is entitled to relief.” Curtis, 626 F.3d at 549 (citing Bracy, 520 U.S. at

908–09).

IV. Discussion

        Petitioner acknowledges that the Court cannot order the BOP to place him in a

Residential Reentry Center (“RRC”) or a Community Correction Center (“CCC”), but asks the

Court to order the BOP to make corrections to his Central File and to follow the statutory



                                                   9
mandate in determining his eligibility. (Doc. 10, at 10.) Petitioner claims that the issues in this

case are:

               I. Whether Petitioner is entitled to Immediate consideration for
               “Pre-Parole like” setting or “Quantum change” in custody transfer
               to a [RRC or CCC] without consideration of BOP Policy or
               regulations that categorically denies petitioner consideration for
               placement until 17 – 19 months from his release date, without
               explicit consideration of the factors set by Congress in 18 U.S.C.
               § 3624(c) and 18 U.S.C. § 3621(b), in violation of the Constitution
               and laws of the United States?
               II. Whether Fabricated facts and Inaccurate Information in the
               BOP’s file in violation of 5 U.S.C. § 552a, relied on in a retaliatory
               manner undermines the process for RRC/CCC review, where there
               is a probabilistic impact on the duration of petitioner’s custody?
               III. Whether the BOP’s interpretation of 18 U.S.C. § 3621(b)(2),
               (3), and (5), in the implementation of Program Statement § 5100.8,
               that is in direct contravention of well established law?

(Doc. 12–1, at 2–3.)

       1. Standard of Review

       To obtain habeas corpus relief, an inmate must demonstrate that “[h]e is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S. C. § 2241(c)(3).

       2. Retaliation

       Petitioner claims that he filed multiple challenges through the Administrative Remedy

Program which resulted in remands due to inaccuracies in his file. Petitioner alleges that on

February 6, 2018, during his Unit Team in Springfield, Missouri, he notified Unit Management

of his 10% Community Corrections/Pre-Release eligibility date, after the correction of the

inaccurate information, and his Case Manager, Beth Cupp, stated that because of Petitioner’s

repeated administrative grievances against staff, Petitioner would not be considered for Pre-

Release/Community Corrections “although Petitioner is within 19 months of his 10% date.”

(Doc. 10, at 8.) Petitioner alleges that his Offense Severity was then inappropriately increased to



                                                10
“Greatest Severity” despite it being scored as “Moderate” from his original classification in 2000

through 2017. Id. Petitioner attempted to correct his file at USPL, but was told that he would

not be considered for RRC consideration because of what was written in his file, and that he

didn’t make any friends at Federal Medical Center Springfield. (Doc. 2, at 2.)

       A petition under 28 U.S.C. § 2241 provides the remedy to challenge the execution of a

sentence. Brace v. United States, 634 F.3d 1167, 1169 (10th Cir. 2011). Thus, a petitioner may

challenge the fact or duration of his confinement and may seek release or a shorter period of

confinement. See Palma-Salazar v. Davis, 677 F.3d 1031, 1037 n.2 (10th Cir. 2012). However,

claims challenging a prisoner’s conditions of confinement do not arise under § 2241. See

McIntosh v. United States Parole Comm’n, 115 F.3d 809, 811–12 (10th Cir. 1997) (contrasting

suits under Section 2241 and conditions of confinement claims).       Therefore, Petitioner may not

bring his retaliation and other conditions of confinement claims in a habeas corpus action. The

Court finds that Petitioner’s retaliation claim is not properly before the Court.

       3. Inaccuracies in Central File

       Petitioner challenges the information used in his Central File to calculate his custody and

security scores, which ultimately resulted in an alleged disapproval for pre-release placement in

an RRC. Petitioner alleges that he challenged two specific allegations in his file—the Offense

Severity and History of Violence. (Doc. 12–1, at 5.) Petitioner alleges that he obtained records

from the Juvenile Court of Memphis and Shelby County Tennessee, and from the United States

District Court for the Western District of Missouri, but those records were ignored by the BOP.

Id. Petitioner alleges that staff “decided to increase the Offense Severity of Greatest Severity,

for offense conduct alleging that Petitioner Brandished or threatened use of a firearm, by

selecting five words from a sentence in the PSR, and ignoring what transpired.” (Doc. 10, at 8.)



                                                 11
Petitioner filed the instant Petition, asking the Court “to order the BOP to disregard the

fabricated and false information that is considered in applying the statutory factors to deny

placement or consideration for the pre-parole/pre-release setting, when the case presents

circumstance that warrants Pre-Release consideration but for the inaccurate information being

used.” (Doc. 1, at 8.)

       If an inmate seeks to challenge information in his PSR, the inmate may write his USPO

directly or he may prepare a written challenge by providing his Unit Team with sufficient

information in support of the challenge, which staff will then forward to the appropriate USPO.

(Doc. 11–1, at 8.) When the USPO verifies that the information in the PSR is inaccurate as

claimed by the inmate, staff subsequently review this information, and where indicated, staff

correct Bureau-generated reports or data such as the ILSD data, Custody Classification form,

Progress Report, and any other report that may have been based on the PSR. Id. at 9. Program

Statement 5800.17(11)(c) provides, in pertinent part:

               An inmate may challenge the accuracy of Central File materials.
               Unit staff take reasonable steps to ensure the accuracy of
               challenged information, particularly when that information is
               capable of being verified. The inmate is required to provide staff
               with sufficient information in support of a challenge (names of
               persons to contact, government agency, etc.).

               When an inmate provides such information, staff review the
               alleged error(s) and take reasonable steps to ensure the information
               is correct.

               For example, if an inmate challenges information in the PSR, staff
               instruct the inmate to prepare a written challenge, which staff then
               forward to the appropriate U.S. Probation Office (USPO). USPO
               procedures, however, do not allow changes or addendums to be
               made to the Presentence Investigation Report after sentencing,
               since it is a court document.

               If the USPO subsequently reports that the challenged information,
               or some part thereof, is not accurate, staff attach the inmate’s


                                               12
               inquiry and the USPO response to the challenged document. Staff
               file this information in the applicable section of the Inmate Central
               File, and also make a notation on the Inmate Activity Record (BP–
               A0381) to ensure that future decisions affecting the inmate are not
               based on discredited information.

Program Statement 5800.17, Inmate Central File, Privacy Folder, and Parole Mini-Files (2015)

(“P.S. 5800.17”), at ¶ 11(c). It appears as though Respondent complied with P.S. 5800.17(11) by

assisting Petitioner with a request to the USPO to change his PSR. See Doc. 1–1, at 29

(March 31, 2018 letter from Warden English to USPO). Petitioner acknowledges that a request

to the USPO was made and states that the USPO “is under no obligation to respond and has

fail[ed] to do so in this case.” (Doc. 12–1, at 5.)

       The Court finds that Petitioner’s challenge to the accuracy of his PSR in his Central File

must be denied. The petitioner in Gbor v. Entzel made a similar argument, and the court

explained that the BOP

               is authorized to use a pre-sentence report prepared by the USPO to
               determine a prisoner’s custody level. Although a prisoner may
               challenge the accuracy of information in a pre-sentence report, the
               prisoner may not direct that challenge to the BOP. See BOP
               Program Statement 5800.17. Rather, because a pre-sentence report
               is a court document prepared by the USPO, a prisoner seeking to
               challenge any aspect of a pre-sentence report must direct that
               challenge to either the district court in which he was convicted or
               the USPO. Id. If the USPO later reports an inaccuracy, the BOP
               staff files that information with the inmate’s file and removes the
               document containing inaccurate information. Id. Unlike the
               USPO, the BOP has no authority to make any changes to a pre-
               sentence report.

Gbor v. Entzel, No. ED CV 17-1666-R (PLA), 2017 WL 6755113, at *1 (C.D. Cal. Nov. 30,

2017) (citation omitted), rec. adopted 2017 WL 6734173 (C.D. Cal. Dec. 21, 2017). The court

found that the petitioner’s claim could not be resolved via a habeas petition because he

complained of the effect on his custody classification, which is a condition of his confinement.



                                                  13
Id. at *2. Second, the court found that even if his claim could be brought in a habeas action, it

would fail on the merits. Id. at *3. The court found that “[o]ther than petitioner’s conclusory

allegations, there is no basis to conclude that petitioner did not suffer a conviction for domestic

violence.” Id. (noting that petitioner does not dispute that he suffered a conviction for domestic

assault and although he contents that he did not knowingly plead to “any form of violence,” he

does not deny the conviction itself). Similarly, Petitioner in the instant case does not show that

his prior convictions have been set aside, and instead argues regarding the underlying facts in his

prior convictions. See Doc. 1–1, at 37 (June 10, 1992 Order finding Petitioner “did on or about

May 11, 1992, in Shelby County, Tennessee, commit . . . aggravated robbery”).

       Lastly, the court in Gbor found that petitioner’s claim must fail because he has directed

his challenge to the wrong party. Gbor, 2017 WL 6755113, at *3. The BOP is authorized to rely

on the PSR to determine a prisoner’s custody level and has no authority to make changes to a

PSR, and “a prisoner seeking to challenge any aspect of a pre-sentence report must direct that

challenge to either the district court in which he was convicted or the USPO.” Id.; but see United

States v. Johnson, No. 11-10204-01-JTM, 2019 WL 2501868, at *1 (D. Kan. June 17, 2019)

(finding that the sentencing court lacks authority to issue any binding order upon the BOP with

respect to an inmate’s placement in a community corrections facility); see also 18 U.S.C.

§ 3621(b) (“Any order, recommendation, or request by a sentencing court that a convicted person

serve a term of imprisonment in a community corrections facility shall have no binding effect on

the authority of the Bureau under this section to determine or change the place of imprisonment

of that person.”).

       In a similar case, the court in Mitchell v. Underwood summarily dismissed the § 2241

petition, finding that petitioner’s claim was not properly raised in a habeas petition, and that the



                                                14
court need not allow the action to proceed as a civil rights suit because the challenge to his PSR

directly implicated his underlying convictions, the validity of which had not been successfully

called into question. Mitchell v. Underwood, No. 3:19-cv-307-S-BN, 2019 WL 2233280, at *3

(N.D. Tex. Feb. 8, 2019), rec. adopted 2019 WL 2225935 (N.D. Tex. May 23, 2019). The court

held that where the underlying sentence has not been invalidated, Heck v. Humphrey, 512 U.S.

477 (1994) bars civil suits based on allegedly incomplete or improper presentencing reports. Id.

(citing Jamison v. Lenawee Cty. Probation Dep’t, No. 2:14-CV-13995, 2014 WL 6810409, at *2

(E.D. Mich. Dec. 2, 2014) (“Plaintiff’s complaint challenges his present incarceration. He

argues that he was sentenced based upon information improperly included in a presentence

investigation report. The complaint necessarily challenges the validity of Plaintiff’s sentence . . .

. Because Plaintiff has not achieved a favorable termination of his criminal case, this complaint

is barred by Heck.”); Brady v. Baldwin, No. 17-cv-1203-NJR, 2018 WL 3496499, at *2 (S.D. Ill.

June 20, 2018) (“In this case, Plaintiff argues he was unfairly sentenced based on an incomplete

PSI. The PSI was allegedly incomplete because certain officials failed to release Plaintiff’s

mental health records, and Plaintiff is attempting to bring constitutional claims against those

officials. Given this backdrop, a judgment in Plaintiff’s favor would necessarily imply the

invalidity of his sentence, which has not been invalidated in in a prior proceeding.” (collecting

cases)); see also Fed. R. Civ. P. 32(i)(3) (setting forth the procedure for objecting to a PSR and

providing that the sentencing court must rule on objections or determine that a ruling is

unnecessary, and “must append a copy of the court’s determinations under this rule to any copy

of the presentence report made available to the [BOP].”).

       Although Respondent argues that Petitioner’s claims appear most consistent with a claim

under the Privacy Act (Doc. 11, at 14), the Court finds that such a claim is not available to



                                                 15
Plaintiff. “The Privacy Act [5 U.S.C. § 552a et seq.] ‘governs the government’s collection and

dissemination of information and maintenance of its records [and] generally allows individuals to

gain access to government records on them and to request correction of inaccurate records.’”

Kates v. King, 487 F. App’x 704, 706 (3d Cir. 2012) (quoting Perry v. Bureau of Prisons, 371

F.3d 1304, 1304–05 (11th Cir. 2004) (quoting Gowan v. United States Dep’t of the Air Force,

148 F.3d 1182, 1187 (10th Cir. 1998)). An individual may bring a civil action against the

agency when it fails to comply with any provision of the statute. Id. (citing 5 U.S.C.

§ 552a(g)(1).) However,

               [T]he BOP has exempted its central record system, where an
               inmate’s PSI is located, from the Act’s relevant enforcement
               provisions. See 28 C.F.R. § 16.97(a); see also Fendler v. United
               States Bureau of Prisons, 846 F.2d 550, 553–54 (9th Cir. 1988).
               Additionally, United States Probation Offices, because they are
               units of the federal courts, see 18 U.S.C. § 3602, are not subject to
               the Privacy Act. See 5 U.S.C. § 551(1)(B); Washington Legal
               Found. v. United States Sentencing Comm’n, 17 F.3d 1446, 1449
               (D.C.Cir.1994).

Kates, 487 F. App’x at 706.

        The court in Harrison v. Fed. Bureau of Prisons, found that the petitioner failed to state a

Privacy Act claim where petitioner argued that the BOP failed to respond to his requests to

review his files; failed to provide him with copies of certain forms in his records; failed to

accurately maintain his records by relying on inaccurate and misleading information in his PSR;

and failed to comply with its own processes for permitting inmates to review their records.

Harrison v. Fed. Bureau of Prisons, 248 F. Supp. 3d 172, 180 (D.D.C. 2017). The court stated

that:

               Generally speaking, subsection (d)(1) requires each agency to
               provide individuals with access to records that pertain to them.
               Individuals denied access may sue for injunctive relief. Id.
               § 552a(g)(1)(B) & (g)(3). Under subsection (e)(5), moreover, if an


                                                16
               agency uses records to make a determination about an individual,
               the agency must maintain those records “with such accuracy,
               relevance, timeliness, and completeness as is reasonably necessary
               to assure fairness to the individual in the determination.” If
               inaccurate records result in a “determination . . . which is adverse
               to the individual,” the individual may sue. Id. § 552a(g)(1)(C). And
               if the Court finds that the agency acted in an “intentional or
               willful” manner, damages are available. Id. § 552a(g)(4). Finally,
               subsection (f) requires that agencies promulgate regulations
               implementing the Act’s requirements. Agencies that fail to comply
               with such regulations “in such a way as to have an adverse effect
               on an individual” may also be subject to suit, and, if the conduct
               was “intentional or willful,” may be liable for damages. Id.
               § 552a(g)(1)(D) & (g)(4).

Id. (citing the Privacy Act of 1974, 5 U.S.C. § 552a). The court held that “[a]lthough these

subsections ostensibly provide relief of the kind [petitioner] seeks, because the BOP has

exempted the relevant system of files, [petitioner] has failed to state a Privacy Act claim.” Id.

“All information pertaining to a prisoner’s security level and custody classification is maintained

in the Inmate Central Records System,” and “that system of records is exempt from the

provisions of the Privacy Act on which [petitioner] relies.” Id. (citing Vaden v. U.S. Dep’t of

Justice, 79 F. Supp. 3d 207, 212 (D.D.C. 2015) (quotations and alterations omitted); see 5 U.S.C.

§ 552a(j)(2) (authorizing the exemption); see also 28 C.F.R. § 16.97(j) (the exemption itself)).

Furthermore, although P.S. 5800.17 allows an inmate to review and challenge records in the

Inmate Central File System, this does not waive the BOP’s Privacy Act exemption. Id. at 181

(noting that the relevant portion of the Program Statement says just the opposite—it states that it

establishes an administrative procedure for record review separate from the Privacy Act and its

statutory requirements).

       4. The BOP’s Classification Determinations

       To the extent Petitioner is seeking to vacate the BOP’s determinations regarding his

security classification and PSF, or its transfer and eligibility determinations, the Court lacks


                                                17
jurisdiction to consider such claims. Id. at 182. The court in Harrison held that:

               The APA provides for judicial review of certain agency actions,
               and waives the sovereign immunity of the United States for such
               claims (and others). See generally 5 U.S.C. §§ 702, 706. But, what
               the APA gives, another provision—18 U.S.C. § 3625—takes away.
               In that provision, Congress has specified that the APA’s provisions
               waiving sovereign immunity and creating a cause of action “do not
               apply to the making of any determination, decision, or order
               under” the statutes that govern the “imprisonment” of those
               convicted of a crime. Id. The referenced statutes governing
               “imprisonment” include, among other things, rules governing “the
               place of the prisoner’s imprisonment,” id. § 3621(b), and the
               consideration of “the history and characteristics of the prisoner” in
               making that assignment, id. § 3621(b)(3). As such, “BOP decisions
               involving custody classification and place of confinement are
               expressly exempt by statute from judicial review under the APA.”
               Miller v. Fed. Bureau of Prisons, 703 F.Supp.2d 8, 16 (D.D.C.
               2010). An inmate’s civil action to vacate the BOP’s placement of a
               PSF on his record, and the housing and security determinations
               that follow from that placement, fall into this category. See, e.g.,
               Burnam v. Marberry, 07–cv–97, 2008 WL 4190785, at *7 (W.D.
               Pa. Sept. 10, 2008) (holding that 18 U.S.C. § 3625 precluded
               judicial review of BOP’s decision to assign the plaintiff a PSF),
               aff’d, 313 Fed.Appx. 455, 456 (3d Cir. 2009). The United States,
               accordingly, has not waived its sovereign immunity for these
               claims.

Id. at 182–83; see also Poole v. Lothrop, No. CV-18-00187-PHX-GMS, 2019 WL 2027939, at

*3 (D. Ariz. May 8, 2019) (“The requirements of the Administrative Procedure Act do not apply

to decisions made pursuant to 18 U.S.C. §§ 3621(b) or 3624(c)(1)” and to allow petitioner to

challenge BOP’s discretionary determinations under those statutes would be inconsistent with 18

U.S.C. § 3625).

       Furthermore, the law is clear that a prisoner has no constitutional right to be placed in any

particular correctional facility, even though the degree of confinement in one facility may be

quite different from that in another. See McKune v. Lile, 536 U.S. 24, 39 (2002) (“It is well

settled that the decision where to house inmates is at the core of prison administrators’



                                                18
expertise.”); Sandin v. Conner, 515 U.S. 472, 478 (1995) (“[T]he Due Process Clause did not

itself create a liberty interest in prisoners to be free from intrastate prison transfers.”) (citation

omitted); Meachum v. Fano, 427 U.S. 215, 224 (1976) (“The conviction has sufficiently

extinguished the defendant’s liberty interest to empower the State to confine him in any of its

prisons.”); Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976) (no due process protections were

required upon the discretionary transfer of state prisoners to a substantially less agreeable prison,

even where that transfer visited a “grievous loss” upon the inmate, and classification and

eligibility decisions generally involve “no legitimate statutory or constitutional entitlement

sufficient to invoke due process”).

       “The Attorney General—and by delegation the BOP—has exclusive authority and

discretion to designate the place of an inmate’s confinement.”           Parsons v. Howard, Civil

No. 3:18-cv-1406, 2019 WL 469913, at *3 (M.D. Pa. Feb. 6, 2019) (citations omitted); see also

28 C.F.R. § 0.96. “[A]ny approach that puts the judicial branch in charge of designating the

place of confinement for a federal prisoner—no matter how well justified on utilitarian

grounds—collides with 18 U.S.C. § 4082(b), which gives the Attorney General unfettered

discretion to decide where to house federal prisoners.” Id. (quoting In re Gee, 815 F.2d 41, 42

(7th Cir. 1987)); see also Zheng Yi Xiao v. La Tuna Fed. Corr. Inst’n, EP-19-CV-97-KC, 2019

WL 1472889, at *3 (W.D. Tex. April 3, 2019) (noting that the statutory language in 18 U.S.C.

§ 4082(b) was re-codified and is currently found at 18 U.S.C. § 3621(b)).

       Moreover, a petitioner complaining about a BOP assignment is not entitled to judicial

relief for an alleged “violation of his Fifth Amendment right to due process because ‘the failure

to receive relief that is purely discretionary in nature does not amount to a deprivation of a

liberty interest’.” Parsons, 2019 WL 469913, at *3 (citing Assaad v. Ashcroft, 378 F.3d 471,



                                                 19
475 (5th Cir. 2004) (quoting Mejia Rodriguez v. Reno, 178 F.3d 1139, 1146 (11th Cir. 1999)

(citing Conn. Bd. of Pardons v. Dumschat, 452 U.S. 458, 465 (1981))); accord Nativi–Gomez v.

Ashcroft, 344 F.3d 805, 808 (8th Cir. 2003); see also Munoz v. Ashcroft, 339 F.3d 950, 954 (9th

Cir. 2003) (“Since discretionary relief is a privilege . . ., denial of such relief cannot violate a

substantive interest protected by the Due Process clause.”); cf. Hallmark v. Johnson, 118 F.3d

1073, 1080 (5th Cir. 1997) (“[A] statute which ‘provides no more than a mere hope that the

benefit will be obtained . . . is not protected by due process.’”) (alteration in original) (quoting

Greenholtz v. Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 11 (1979)); see also Carey v.

Quintana, No. 5:19-30-JMH, 2019 WL 1233846, at *2 (E.D. Ky. Mar. 15, 2019) (“‘RRC

placement and home confinement are helpful resources for readjustment to society, but a

prisoner does not have a constitutionally protected right to serve the final twelve months of his

sentence in either a RRC or in home confinement.’”) (quoting Heard v. Quintana, 184 F. Supp.

3d 515, 520 (E.D. Ky. 2016)).

       5. RRC/CCC Consideration

               A. Habeas Relief

       Respondent argues that Petitioner’s claims are not properly brought in a habeas action.

However, claims regarding placement in an RRC or CCC have been allowed in § 2241 petitions,

although the appropriate relief is an order directing the BOP to undertake the individualized

review required by law. See Sparks v. Chester, No. 11-3025-RDR, 2013 WL 1896998, at *1 (D.

Kan. May 6, 2013) (citing Wedelstedt v. Wiley, 477 F.3d 1160, 1168 (10th Cir. 2007) (affirming

grant of habeas corpus relief and requiring BOP to consider factors in 18 U.S.C. § 3621(b) to

evaluate possible transfer to RRC)); Turner v. Chester, No. 10-3260-RDR, 2011 WL 2731760, at

*3 (D. Kan. July 13, 2011) (finding that there is authority that in some circumstances, a



                                                20
prisoner’s challenge to the location of confinement may be cognizable in habeas corpus, and

citing the significant difference between placement in an RRC and incarceration to conclude that

the decision regarding eligibility implicates the execution of a prisoner’s sentence) (citations

omitted); see also Bassinger v. Wiley, No. 09-cv-00005-PAB-KLM, 2010 WL 908923, at *5 (D.

Colo. March 9, 2010) (respondent’s argument that court lacked jurisdiction because applicant did

not challenge the “fact or duration” of his sentence was “not well received” where the issue

raised (RRC placement) “has been a frequent subject of litigation in this Circuit via habeas

application”) (citations omitted).

               B. Statutory Framework

       Two federal statutes, 18 U.S.C. §§ 3621(b) and 3624(c), are relevant to the issues raised.

“Section 3621(b) provides that the BOP has the authority to designate where an inmate will be

imprisoned and to direct his or her transfer to another facility, including RRCs and CCCs.”

Garza v. Davis, 596 F.3d 1198, 1201 (10th Cir. 2010). Section 3621(b) provides that:

               The Bureau of Prisons shall designate the place of the prisoner’s
               imprisonment, and shall, subject to bed availability, the prisoner’s
               security designation, the prisoner’s programmatic needs, the
               prisoner’s mental and medical health needs, any request made by
               the prisoner related to faith-based needs, recommendations of the
               sentencing court, and other security concerns of the Bureau of
               Prisons, place the prisoner in a facility as close as practicable to the
               prisoner’s primary residence, and to the extent practicable, in a
               facility within 500 driving miles of that residence. The Bureau
               shall, subject to consideration of the factors described in the
               preceding sentence and the prisoner’s preference for staying at his
               or her current facility or being transferred, transfer prisoners to
               facilities that are closer to the prisoner’s primary residence even if
               the prisoner is already in a facility within 500 driving miles of that
               residence. The Bureau may designate any available penal or
               correctional facility that meets minimum standards of health and
               habitability established by the Bureau, whether maintained by the
               Federal Government or otherwise and whether within or without
               the judicial district in which the person was convicted, that the
               Bureau determines to be appropriate and suitable, considering--


                                                 21
               (1) the resources of the facility contemplated;
               (2) the nature and circumstances of the offense;
               (3) the history and characteristics of the prisoner;
               (4) any statement by the court that imposed the sentence--
                       (A) concerning the purposes for which the sentence to
                       imprisonment was determined to be warranted; or
                       (B) recommending a type of penal or correctional facility
                       as appropriate; and
               (5) any pertinent policy statement issued by the Sentencing
               Commission pursuant to section 994(a)(2) of title 28.

               In designating the place of imprisonment or making transfers under
               this subsection, there shall be no favoritism given to prisoners of
               high social or economic status. The Bureau may at any time,
               having regard for the same matters, direct the transfer of a prisoner
               from one penal or correctional facility to another. The Bureau shall
               make available appropriate substance abuse treatment for each
               prisoner the Bureau determines has a treatable condition of
               substance addiction or abuse. Any order, recommendation, or
               request by a sentencing court that a convicted person serve a term
               of imprisonment in a community corrections facility shall have no
               binding effect on the authority of the Bureau under this section to
               determine or change the place of imprisonment of that person.
               Notwithstanding any other provision of law, a designation of a
               place of imprisonment under this subsection is not reviewable by
               any court.

18 U.S.C. § 3621(b) (as amended by the First Step Act of 2018, P.L. 115-391, December 21,

2018, 132 Stat 5194, at Sec. 601).

       Section 3624(c) charges the BOP with preparing prisoners who are approaching the end

of their sentences for re-entry into society. Prior to 2008, 18 U.S.C. § 3624(c) limited the time

frame during which an inmate was eligible for pre-release custody in an RRC or CCC to the final

six months or ten percent of his or her sentence, whichever was less. 18 U.S.C. § 3624(c) (West

2000), amended by Second Chance Act of 2007, Pub. L. No. 110–199, § 251, 122 Stat. 657, 692

(2008). This eligibility period was expanded and § 3624(c) now provides in relevant part:

               (1) In general. -- The Director of the Bureau of Prisons shall, to
               the extent practicable, ensure that a prisoner serving a term of
               imprisonment spends a portion of the final months of that term (not


                                                22
                to exceed 12 months), under conditions that will afford that
                prisoner a reasonable opportunity to adjust to and prepare for the
                reentry of that prisoner into the community. Such conditions may
                include a community correctional facility.
                ...

                (4) No limitations. – Nothing in this subsection shall be construed
                to limit or restrict the authority of the Director of the Bureau of
                Prisons under section 3621.

18 U.S.C. § 3624(c). Under this statute, the BOP is obligated to consider placing an inmate in an

RRC during the final portion of their sentence for up to twelve months, and the determination

must be made in a manner consistent with the five factors in § 3621(b). See 28 C.F.R. § 570.22

(2008) (“Inmates will be considered for pre-release community confinement in a manner

consistent with 18 U.S.C. section 3621(b), determined on an individual basis, and of sufficient

duration to provide the greatest likelihood of successful reintegration into the community, within

the time frames set forth in this part.”).

        Prior to the amendment, the BOP utilized a categorical approach, only designating

inmates to RRC facilities during the last ten percent of the sentence being served so long as that

sentence did not exceed six months. Garza, 596 F.3d at 1202. In Wedelstedt, the Tenth Circuit

invalidated the BOP’s categorical approach, holding that the BOP’s “categorical refusal to

consider the five statutory factors [set forth by 18 U.S.C. § 3621(b)] is in direct conflict with the

clear congressional command that the factors be considered if a transfer is sought or

recommended.” Id. (citing Wedelstedt v. Wiley, 477 F.3d 1160, 1167 (10th Cir. 2007)). The

Tenth Circuit held that despite § 3624(c)’s apparent direction to the contrary, such direction “has

no bearing on whether a CCC may be considered as a place of imprisonment at some earlier

point in a prisoner’s period of incarceration.” Wedelstedt, 477 F.3d at 1166 (emphasis added).

Rather, “Section 3621(b) articulates clear and unambiguous congressional intent that all



                                                 23
placement and transfer determinations be carried out with reference to each of the five factors

enumerated in § 3621(b)(1)– (5).” Id. (emphasis added).

       After the statute was amended to expand the eligibility period to twelve months, the BOP

issued two memoranda to provide guidance to staff in implementing the new amendment:

               The first memorandum, issued on April 14, 2008, addressed the
               statutory changes . . . emphasizing that the pre-release time frame
               for RRC and CCC had been increased to twelve months and that
               there was no percentage limitation on time to be served.
               Additionally, the memorandum instructed staff that they must
               make prerelease placement decisions “on an individual basis in
               every inmate’s case” and that “the Bureau’s categorical timeframe
               limitations on pre-release community confinement . . . are no
               longer applicable, and must no longer be followed.” . . . Staff were
               instructed to review inmates for pre-release placements at an
               earlier time, e.g., seventeen to nineteen months before their
               projected release dates, and to consider pre-release inmates on an
               individual basis using the five factors from 18 U.S.C. § 3621(b).
               However, the memorandum also stated that “[w]hile the Act makes
               inmates eligible for a maximum of 12 months pre-release RRC
               placements, Bureau experience reflects inmates’ pre-release RRC
               needs can usually be accommodated by a placement of six months
               or less” and that “[s]hould staff determine an inmate’s pre-release
               RRC placement may require greater than six months, the Warden
               must obtain the Regional Director’s written concurrence before
               submitting the placement to the Community Corrections
               Manager.”

Garza, 596 F.3d at 1202–03 (citations omitted).

       The second BOP memorandum, issued on November 14, 2008, addressed requests for

transfer to an RRC by an inmate who had more than twelve months remaining on their

sentence—a “non-prerelease inmate.” The memorandum “instructed staff that they could not

automatically deny a non-pre-release inmate’s request for pre-release transfer, but must give

each request individualized consideration.” Id. at 1203 (citation omitted) (“In other words, staff

cannot say that an inmate, whatever the circumstances, is automatically ineligible for transfer to

a RRC. Rather, staff must first review the inmate’s request on its individual merits . . . .”).


                                               24
“However, if an inmate were to request transfer prior to the pre-release time frame of twelve

months, although staff must individually consider the request, they were instructed that there was

‘no need’ to perform immediately the statutorily prescribed individualized review. . . . Rather,

the inmate should be informed that the request would be fully reviewed in conjunction with the

next scheduled Program Review.” Id. The memorandum also cautioned staff that they should

not inform an inmate that he or she was ineligible for transfer because “[t]elling an inmate that

he/she is ineligible for RRC placement is the same as automatically denying the inmate from

even being considered for such placement, and is not in accord with Bureau Policy.” Id. (citation

omitted).

       The second memorandum also stated that “[a]n RRC placement beyond six months

should only occur when there are unusual or extraordinary circumstances justifying such

placement, and the Regional Director concurs.” Id. (citation omitted). The Tenth Circuit has

held that the BOP memoranda indicate that the BOP recognizes its authority to place inmates in

RRCs and/or CCCs for periods exceeding six months, and they do not reflect any policy of

categorical denial. Id. (citing Ciocchetti v. Wiley, No. 09-1336, 2009 WL 4918253, at *3 (10th

Cir. Dec. 22, 2009)).

               C. Pre-Release vs. Non-Prerelease

       Pre-release placements are addressed in § 3624(c) and are limited to the final twelve

months of an inmate’s term of imprisonment. Non-prerelease inmates are inmates with more

than twelve months remaining on their sentence, and their requests for transfer to an RRC are

governed by § 3621(b). The parties disagree, and the record in unclear, as to whether Petitioner

only sought pre-release placement in an RRC, or whether he sought a routine transfer as a non-

prerelease inmate to an RRC under 18 U.S.C. § 3621(b). Petitioner disputes Respondent’s



                                               25
allegation that “Petitioner has not requested immediate placement in an RRC, but rather,

evaluation for pre-release placement in an RRC.” (Doc. 11–1, at 3.) Respondent states that

Petitioner will be evaluated 17–19 months prior to his release date for pre-release RRC

placement, and based on his current custody and security needs it would be inappropriate for him

to be housed at an RRC at this time. Id. at 3–4.             Respondent argues that “Petitioner has not yet

been assessed for pre-release RRC placement, and this will not occur until 17–19 months from

his release date of which is January 17, 2024.” (Doc. 11, at 13.)

        Although Petitioner disputes the allegation that he has only sought pre-release

consideration, his allegations are confusing as to whether he is arguing for pre-release or non-

prerelease consideration. Petitioner suggests that he is entitled to “immediate consideration.”

(Doc. 12–1, at 2.) On the other hand, Petitioner also stresses that he should be considered for re-

entry because he is “at or near 10% service of his sentence.” (Doc. 10, at 9); see also Doc. 5, at

2 (Petitioner alleges that he is being denied pre-release or home confinement at his 10% date);

Doc. 1–1, at 8–9 (January 26, 2018 Request to Staff stating that 10% of his sentence makes him

eligible for release in 2020 and he should be deemed eligible for CCC or similar placement at the

earliest convenience); Doc. 1–1, at 10 (May 1, 2018 Request to Staff stating his desire to be

considered for RRC/CCC placement under § 3624(c) because he is “fastly approaching the 10%

of [his] total sentence”). Petitioner seems to be referring to the pre-amendment language found

in § 3624(c).6 See Sparks v. Chester, No. 11-3025-RDR, 2013 WL 1896998, at *2 (D. Kan.

May 6, 2013) (noting that the first BOP memorandum emphasized that there was no longer a

percentage limitation on time to be served under the amended § 3624(c)).

6
   The Court notes that § 3624(c)(2) also provides that “[t]he authority under this subsection may be used to place a
prisoner in home confinement for the shorter of 10 percent of the term of imprisonment of that prisoner or 6 months.
The Bureau of Prisons shall, to the extent practicable, place prisoners with lower risk levels and lower needs on
home confinement for the maximum amount of time permitted under this paragraph.” 18 U.S.C. § 3624(c)(2)
(emphasis added). This provision is also under the heading of “Prerelease custody” in subsection (c).

                                                        26
       Petitioner asserts that at his Program Review on February 7, 2019, he was again informed

that he would be considered for RRC/CCC Re-entry placement 17 to 19 months from his release

date, and staff declined to consider him for “pre-custody release.” (Doc. 10, at 9.) Petitioner

claims that the BOP is:

               denying Petitioner consideration in a[n] arbitrary and illegal
               manner, and staff’s retaliatory actions ignoring Congresses
               statutory mandate governing pre-release, in lieu of Bureau policy,
               considering false and fabricated information to avoid its obligation
               to take steps to transition prisoners back into society. Steps in its
               discretion, which includes a release into a community corrections
               center, home confinement, as well as other meaningful gestures at
               pre-release transitioning devised or sponsored by the Bureau of
               Prisons.

(Doc. 10, at 9.)

               D. Prerelease RRC/CCC Consideration

       The Court finds that any claim Petitioner makes regarding his eligibility for pre-release

consideration under § 3624(c) is not ripe for adjudication. Petitioner makes no allegation that he

is a pre-release inmate, nor could he as his projected release date is January 17, 2024, via Good

Conduct Time release.       See Staples v. Chester, No. 08-3159-RDR, 2009 WL 10694827, at *4

(D. Kan. Sept. 3, 2009) (“The record shows petitioner has been advised he will be considered for

such prerelease placement approximately 17 to 19 months before his projected October 2019

release date, and the court finds no ground that would entitle petitioner to that placement at this

point in his sentence.”).

       The court in Calloway v. Thomas held that “[b]ecause petitioner is not presently entitled

to an RRC assessment under § 3624(c), he has not demonstrated a specific present objective

harm or a specific future harm.” Calloway v. Thomas, No. CV. 08-544-MA, 2009 WL 1925225,

at *4 (D. Ore. July 1, 2009). “Indeed, his projected release date is tentative, as some intervening



                                                27
event may impact when he receives that review.” Id. (citations omitted). Because the BOP’s

rules regarding pre-release RRC placement under § 3624(c) had not been applied to the

petitioner, his claims were not ripe and the court found that he lacked standing. Id. The court

found that although resolution of these issues was undoubtedly important to petitioner, the court

could discern “no [irremediable] adverse consequences from requiring a later challenge

following the BOP’s actual application of the policies, especially given that petitioner is not

eligible for review pursuant to § 3624(c)” until sometime the next year at the earliest. Id. at 5;

see also Curry v. Thomas, No. 1:CV-14-0756, 2014 WL 4078639, at *3 (M.D. Pa. Aug. 18,

2014) (finding where a final RRC placement decision had not been made, a habeas petition must

be dismissed since it is premature and does not present a justiciable case or controversy)

(citations omitted).

               E. Non-prerelease Consideration

       Petitioner alleges that the BOP categorically denied him consideration for RRC/CCC

placement without consideration of 18 U.S.C. § 3624(c) and § 3621, based on BOP regulations

and the fact that Petitioner still had over four years remaining on his sentence. Petitioner had a

Unit Team Program review on February 2, 2019, where he requested RRC/CCC placement

review and requested that the inaccurate information be corrected in his Central File. His request

was denied and he was informed that his next review would take place in August of 2019.

       To the extent Petitioner claims he is entitled to an immediate transfer to an RRC, because

he is several years away from the completion of his sentence, § 3621(b) would govern the BOP’s

authority to consider his request. The BOP’s discretion under § 3621(b) is separate and distinct

from the BOP’s obligation under § 3624(c). The BOP cannot deny a request for consideration

for the sole reason that an inmate in ineligible for consideration until he is within a 17 to 19-



                                               28
month window of his release date. The Tenth Circuit in Wedelstedt made it clear that the BOP

cannot categorically deny consideration based upon an arbitrary time frame. See Bassinger v.

Wiley, No. 09-cv-00005-PAB-KLM, 2010 WL 908923, at *7 (D. Colo. March 9, 2010) (where

petitioner was consistently told he would not be considered for placement until he was within

17–19 months of his projected release date, the court stated that the grievance responses “clearly

convey that Respondent, and others up the chain of review . . . , failed to grasp the significance

of the holding in Wedelstedt or the BOP’s instructions and instead continued to categorically

deny consideration based upon an arbitrary time frame”).

       Although the BOP has a duty to consider the factors in § 3621(b), nothing in the statutory

language suggests that an inmate is entitled to an immediate, individualized evaluation

considering the five factors as soon as an inmate makes a transfer request. Stokes v. Cross,

No. 13-998-CJP, 2014 WL 503934, at *5 (S.D. Ill. Feb. 7, 2014). “In fact, some courts have

held that the BOP is not required to consider the factors unless and until it decides to transfer an

inmate; only then the factors should be considered in selecting the facility.” Id. (citing Muniz v.

Sabol, 517 F.3d 29, 36 n.14 (1st Cir. 2008), cert. denied, 555 U.S. 853 (2008) (holding that

§ 3621(b) factors need not be considered until the BOP has decided to transfer a prisoner because

“Congress surely did not intend” that “the BOP would never be free to decline a transfer request

without considering the five factors”); Sanz v. United States, Case No. 07-61596-CIV, 2008 WL

1820641, at *3 (S.D. Fla. Apr. 23, 2008) (“[W]hile a prisoner is free to apply for a transfer at any

time, the BOP is not required to review such an application under § 3621(b).”); Rodriguez-

Calderon v. Lindsay, Case No. 3:05-CV-2640, 2007 WL 2756878, at *1 (M.D. Pa. Sept. 20,

2007) (“An inmate simply cannot trigger the consideration of prison placement factors by asking

for a transfer because an inmate has no right to be housed in any particular prison.”)).



                                                29
       Entitling inmates to an “on-demand” individualized assessment of their transfer requests

at all times of the inmate’s choosing would present an impractical burden on the BOP. Stokes,

2014 WL 503934 at *5. As the Eighth Circuit explained:

              [A]n inmate is [not] entitled to a full-blown analysis of a request to
              transfer, involving individualized consideration of all five factors
              in § 3621(b), whenever the inmate chooses to make such a request.
              Taken to its logical conclusion, the argument advanced by the
              inmates would require the BOP to consider daily requests for
              transfer to an RRC from every inmate in a facility, and to deny
              such requests only after an individualized consideration of each
              inmate’s request and the five statutory factors. . . . Congress surely
              did not intend such a result.

Id. (quoting Miller v. Whitehead, 527 F.3d 752, 757 (8th Cir. 2008) (citing Muniz, 517 F.3d at 36

n.14)); see also Calloway, 2009 WL 192522, at *7 (“[P]etitioner’s interpretation could

potentially create an unworkable situation for the BOP, requiring it to analyze such requests

under § 3621(b) at an inmate’s whim.”).

       “The November 14, 2008, guidance memorandum to staff relates to inmate requests for

transfers to RRCs when they have more than twelve months remaining on their sentences. . . .

[and] provides that all requests must receive individualized consideration under § 3621(b) at the

inmate’s next scheduled Program Review.” Pierce v. Thomas, No. CV 08-705-MA, 2009 WL

1925469, at *2 (D. Ore. July 1, 2009). Thus, although staff must individually consider the

request, “[t]here is no need, however, to immediately perform the individualized review at the

moment it is submitted . . . [i]nstead staff should inform the inmate that the request will be

evaluated during the next program review.” Stokes, 2014 WL 503934, at *6 (noting that under

28 C.F.R. § 524.11(a)(2), inmates receive a program review at least once every 180 days).

       Although it is unclear whether or not Petitioner sought an immediate transfer to an RRC,

he does allege that he did not seek a transfer when he was recently transferred to Forrest City.



                                               30
Petitioner alleges that he has never been considered under the five factors set forth in § 3621(b)

and that the BOP has never explained to him its analysis of the five factors. See Stokes, 2014

WL 503934 at *6 (nothing in the language of § 3621 requires BOP to explicitly reference or

explain its rationale with respect to each of the five factors) (citing Miller, 527 F.3d at 758

(“Although the warden’s responses were brief, the statute does not require the BOP to provide

prisoners with a detailed statutory analysis whenever a prisoner requests an immediate transfer to

an RRC.”). Requiring the BOP to analyze each factor in detail to the inmates would “make a

mockery of the term ‘agency discretion’” and turn the good-faith review requirement into a

“mechanical pseudo-process, unduly burden the agency, and invite a flood of meritless

litigation” about the BOP’s thought process and the relative importance attributed to each factor.

Id. (citing Ganim v. Fed. Bureau of Prisons, Case No. 06-cv-2957, 2006 WL 2847239, at *6 (D.

N.J. Sept. 28, 2006).

       Because it is not clear from the record that Petitioner has made a request for an

immediate transfer to an RRC, the Court will not order the BOP to undertake an individualized

consideration at this time. If Petitioner intends to make such a request, he should specify that he

is seeking an immediate transfer as opposed to pre-release consideration. If Petitioner makes

such a request, he would be entitled to receive individualized consideration under § 3621(b) at

his next scheduled Program Review.

       IT IS THEREFORE ORDERED THAT Petitioner’s Motion for Stay Pending Transfer

to Another Jurisdiction and on Notice Request to Transfer 28 U.S.C. § 2241 Petition (Doc. 14)

and Motion for Evidentiary Hearing and Request for Production of Documents (Doc. 13) are

denied.




                                                31
       IT IS FURTHER ORDERED THAT Petitioner’s retaliation claim and any claim he

asserts based on his custody classification are not properly before the Court and are therefore

dismissed.

       IT IS FURTHER ORDERED THAT Petitioner’s request for habeas relief is denied.

       IT IS SO ORDERED.

       Dated in Kansas City, Kansas, on this 19th day of August, 2019.



                                           S/ John W. Lungstrum
                                           JOHN W. LUNGSTRUM
                                           UNITED STATES DISTRICT JUDGE




                                              32
